DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 05/25/2022, with respect to claims 21-40 have been fully considered and are persuasive.  The rejection of previous office action has been withdrawn. After further examination, the claim limitations of “receive, from a user, a specification of different compression techniques to be applied for different classifications of data; classify respective portions of data; and apply different ones of the compression techniques to the respective portions of the classified data according to the specification of different compression techniques to generate respective portions of compressed data” recited in claim 21, 28, and 35 described a difference embodiment from the claim limitation described in claim 1, 6, and 15 of US patent number: 10,732,090. Upon further searches and considerations, claims 21-40 are allowed. 
Allowable Subject Matter
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, 28, 35, and its respective dependents, the art of record either alone or in combination fails to disclose or suggest the claim when considered as whole and particularly the concept of claim limitation “receive, from a user, a specification of different compression techniques to be applied for different classifications of data; classify respective portions of data; and apply different ones of the compression techniques to the respective portions of the classified data according to the specification of different compression techniques to generate respective portions of compressed data.”
As to the art of record, Persiantsev reference discloses the general concept of compression technique on receiving media stream. However, Persiantsev does not teach with respect to the entire or combination claim limitation of “receive, from a user, a specification of different compression techniques to be applied for different classifications of data; classify respective portions of data; and apply different ones of the compression techniques to the respective portions of the classified data according to the specification of different compression techniques to generate respective portions of compressed data.”
As to the art of record, Saes reference discloses the concept of adaptive controlling of the quality of the media video stream. However, Saes does not teach with respect to the entire or combination claim limitation of “receive, from a user, a specification of different compression techniques to be applied for different classifications of data; classify respective portions of data; and apply different ones of the compression techniques to the respective portions of the classified data according to the specification of different compression techniques to generate respective portions of compressed data.”
As to the art of record, Tiell reference discloses the concept of a super system to perform data analysis on the data received from consumer. However, Tiell does not teach with respect to the entire or combination claim limitation of “receive, from a user, a specification of different compression techniques to be applied for different classifications of data; classify respective portions of data; and apply different ones of the compression techniques to the respective portions of the classified data according to the specification of different compression techniques to generate respective portions of compressed data.”
As to the art of record, Lutheral reference discloses the concept of a cloud based server to provide the stored content to be shared by at least two user’s devices. However, Lutheral does not teach with respect to the entire or combination claim limitation of “receive, from a user, a specification of different compression techniques to be applied for different classifications of data; classify respective portions of data; and apply different ones of the compression techniques to the respective portions of the classified data according to the specification of different compression techniques to generate respective portions of compressed data.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425